DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 1,
The phrase “updating operating parameters of the metal detector based on the movement signal” on the last two lines lacks proper written description.  At issue is that applicant does not reasonably explain how the operating parameters are updated in order to reasonably demonstrate possession of the claim feature.  While applicant discloses certain features of what the device can 
As to Claim 5,
The phrase “operating parameters comprise one or more of properties of the transmit signal or one or more of properties parameters used to process the receive signal, or both” on lines 1-4 lacks proper written description.  As explained above, applicant does not reasonably 
As to Claim 6,
The phrase “the properties of the transmit signal comprises one or more of timings, amplitudes, frequency and phase of the transmit signal” on lines 1-2 lacks proper written description. As explained above, applicant does not reasonably explain how applicant’s system decides to change the operating parameters or what these parameters are changed to. The above phrase lacks proper written description because applicant does not reasonably explain how the system decides to change one or more properties of the transmit signal, one or more properties of the receive signal, or both, or the manner in which these signals are altered.  Applicant further recites specific components of the transmit signal that as properties that are updated, in the combination, but applicant does not reasonably explain how applicant’s device decides to update these components, or the manner in which these components are updated to explain how applicant adjusts any of these elements or the process by which the system decides to adjust these elements. As such, the above phrase lacks proper written description.
As to Claim 7,
The phrase “the parameters used to process the receive signal comprises one or more of demodulation parameters and models for processing the receive signal” on lines 1-2 lacks proper written description. As explained above, applicant does not reasonably explain how applicant’s system decides to change the operating parameters or what these parameters are changed to. The 
As to Claim 10,
The phrase “a processor … for updating operating parameters of the metal detector based on the movement signal” on lines 4-8 lacks proper written description. At issue is that applicant does not reasonably explain how the operating parameters are updated by the processor in order to reasonably demonstrate possession of the claim feature.  While applicant discloses certain features of what the device can do, applicant does not reasonably explain how the device implements the claim features.  Applicant does not disclose any formula, flow chart, or other reasonable explanation to demonstrate the process used by the device to update the operating 
As to Claim 11,
The phrase “A non-transitory computer readable medium including instructions to perform the steps of claim 1” on lines 1-2 lacks proper written description.  At issue is that instructions stored in memory and memory itself are not reasonably capable of performing the steps of claim 1.  A processing device, such as the processor of Claim 10, would be required to perform these steps, but applicant does claim such a device. Because neither instructions alone or 
As to Claims 2-11,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for 1) “updating operating parameters of the metal detector based on the movement signal” on the last two lines of Claim 1; 2) “operating parameters comprise one or more of properties of the transmit signal or one or more of properties parameters used to process the receive signal, or both” on lines 1-4, 3) “the properties of the transmit signal comprises one or more of timings, amplitudes, frequency and phase of the transmit signal” on lines 1-2 of Claim 6; 4) “the parameters used to process the receive signal comprises one or more of demodulation parameters and models for processing the receive signal” on lines 1-2 of Claim 7; and 5) “a processor … for updating operating parameters of the metal detector based on the movement signal” on lines 4-8 of Claim 10. Specifically, the Examiner does not find any explanation as to how applicant is implementing the above 1) updating of the operating parameters based on the movement signal as applicant does not reasonably explain how applicant implements the updating or what applicant updates the parameters to in order to demonstrate the manner in which the parameters are updated; 2) operating parameters comprise one or more of properties of the transmit signal or one or more of properties parameters used to process the receive signal, or both as applicant does not reasonably explain how applicant implements the change to the operating parameters of the transmit signal, the receive signal, or both and the manner in which these signals are altered; 3) the properties of the transmit signal comprises one or more of timings, amplitudes, frequency and phase of the transmit signal as applicant does not reasonably explain how applicant implements the change to the specific operating parameters of the transmit signal and the manner in which these 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability or unpredictability in the art; 
(F) The amount of direction or guidance presented by invent	tor; 
(G) The existence or absence of working examples; and 
(H) The quantity of experimentation necessary. 
See In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988);
MPEP §2164.01(a)

As to factor (A), the Examiner notes that the claims 1-11 are unbounded.  Applicant has not provided any explanation as to how applicant is implementing 1) “updating operating parameters of the metal detector based on the movement signal” on the last two lines of Claim 1; 
As to factor (G), the Examiner notes that applicant has not provided sufficient working examples via the specification commensurate with the scope of the claims.  Applicant does not provide any example of how applicant updates the operating parameters of the metal detector based on the movement signal or how applicant uses a processor to cause the parameters to be updated as claimed.  The specification is silent as to how any specific process, formula, flow chart, or other reasonable explanation to demonstrate not just how applicant’s device decides to update the parameters but also what the parameters are updated to so as to explain or the manner in which these parameters are altered.  Applicant generically discloses various devices with features like instruction code that can be used to implement the device in paragraph [0057], but applicant does not reasonably provide any specific working example to demonstrate how the device operates to reasonably update the operating parameters based on the movement signal, including how any of the features described in paragraph [0057] are used to implement this claim feature. The Examiner acknowledges that paragraphs [0047]-[0050] is described as a working example, but this paragraph does not explain how applicant implements the above feature.  For example, applicant explains in this section how motion or movement is detected using 
As to factor (H), the Examiner notes that the quantity of experimentation need is high.  Applicant provides no examples or explanation as to how applicant is implementing the above claim features as explained above.  Thus, one having ordinary skill in the art would have to independently develop the software and/or hardware for the device needed to perform or accomplish the claimed functions.  A person of ordinary skill in the art would have to independently figure out how the movement signal can be used to update operating parameters, including by a processor, including what conditions would cause the parameters to be updated, how these conditions would be identified, and the manner in which the parameters themselves can be changed.  A person of ordinary skill in the art would have to independently figure how to 
In view of the forgoing, the Examiner finds that the unbounded modes of operation are directed to an invention for which no working examples have been provided commensurate with the scope of the claims.  Based on the Wands factors (A), (G), and (H), the Examiner concludes that applicant's specification does not enable those skilled in the art to make and use the full scope of the claimed invention without undue experimentation.  The Examiner notes that the claimed features encompass any and all structures and/or acts for achieving their results and operation, including those which were not what the applicant had invented and those which could be invented in the future.  As such, claims 1-11 are rejected under 35 U.S.C. §112 (1st ¶) for lacking an enabling disclosure commensurate with the scope of the claims.
As to Claims 2-11,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
(Note with regard to the above rejections: 
To be clear, this rejection is a scope of enablement rejection and not a general enablement rejection.  There are two types of enablement rejections: (1) a  scope of enablement rejection, and (2) a general enablement rejection.  The difference between the two enablement rejections was described in  In re Cortright, 165 F3d 1353, 49 USPQ2d 1464 (Fed. Cir. 1999): The PTO 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 7,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 3,
The phrase “the movement signal is also dependent on a ground channel produced by demodulating the receive signal” on lines 1-2 is indefinite.  At issue here is that it is unclear, in light of the disclosure, what applicant means by reciting a “ground channel.”  As best understood, applicant is referring to ground effects that can influence the detected metal detector 
As to Claim 5,
The phrase “operating parameters comprise one or more of properties of the transmit signal or one or more of properties parameters used to process the receive signal, or both” on lines 1-4 is indefinite.  As explained in MPEP 2173.05(h), “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196” and that “If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. In the instant case, it is unclear what other signals may or may not be included as part of the operating parameters, and the above claim is therefore indefinite because it recites an open-ended list of operating parameters.
As to Claim 6,
The phrase “the properties of the transmit signal comprises one or more of timings, amplitudes, frequency and phase of the transmit signal” on lines 1-2 is indefinite.  As explained in MPEP 2173.05(h), “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196” and that “If a Markush grouping 
As to Claim 7,
The phrase “the parameters used to process the receive signal comprises one or more of demodulation parameters and models for processing the receive signal” on lines 1-2 is indefinite.  
1) As explained in MPEP 2173.05(h), “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196” and that “If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. In the instant case, it is unclear what other parameters of the receive signal signal may or may not be included as part of the operating parameters, and the above claim is therefore indefinite because it recites an open-ended list of operating parameters.
2) In light of the disclosure, it is unclear what applicant means by demodulation parameters and models for processing.  Applicant does not provide any reasonably guidance as to what the demodulation parameters or models for processing are so as to reasonably allow a 
As to Claims 6 and 7,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 11,
The phrase  “A non-transitory computer readable medium including instructions to perform the steps of claim 1” on lines 1-2 fails to further limit claim 1 as it does not introduce any new claim limitations to claim 1 to further limit claim 1.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne (US 4,128,803).
As to Claim 1,
Payne discloses A method to detect a target in a soil using a metal detector, the method comprising: transmitting a transmit magnetic field based on a transmit signal using a transmitter (10),(11) (Figure 1); receiving a receive magnetic field due to the transmit magnetic field using a receiver (12),(14) (Figure 1); producing a receive signal based on the receive magnetic field (output of (14)) (Figure 1); processing the receive signal to produce a movement signal which is sensitive to a movement of a sensor head of the metal detector relative to the Earth's magnetic field (output of synchronous demodulators (16) and/or (17) and/or (28)); and updating operating parameters of the metal detector based on the movement signal (Column 3, Lines 9-69), (Column 4, Lines 1-17), (Column 5, Lines 46-50), (Column 6, Lines 9-12 and 40-68), (Column 7, Lines 1-25).
(Note: The above system uses the movement signal to initially generate an audible indication when a target is found, and based on this indication, and thus the movement signal, an operating parameter is updated by changing the position of switch (24), which then further changes the output of amplifier (40) and track and hold circuit (41) which helps pinpoint the 
As to Claim 2,
Payne discloses the movement signal is produced by demodulating the receive signal to produce a Direct Current (DC) or quasi DC channel that is sensitive to the movement of the sensor head relative to the Earth's magnetic field (Column 4, Lines 50-52).
As to Claim 3,
Payne discloses the movement signal is also dependent on a ground channel produced by demodulating the receive signal (Column 5, Lines 37-41 / note ground effects).
As to Claim 4,
Payne discloses the receive signal comprises an induced signal due to the movement of the sensor head relative to the Earth's magnetic field (Column 4, Lines 60-68 / note the receive signal changes based on movement of the head which must be relative to the Earth’s magnetic field).
As to Claim 5,
Payne discloses the operating parameters comprise one or more of properties of the transmit signal or one or more of properties parameters used to process the receive signal, or both (Column 7, Lines 1-25 / note the demodulation parameter (output) of the R synchronous demodulator (16) is updated or changed by the turning on of switch (24)).
As to Claim 6,
Payne discloses the properties of the transmit signal comprises one or more of timings, amplitudes, frequency and phase of the transmit signal (this claim is met by the prior art because claim 5 states that the properties of the transmit or receive signal can be the operating parameter, 
As to Claim 7,
Payne discloses the parameters used to process the receive signal comprises one or more of demodulation parameters and models for processing the receive signal  (Column 7, Lines 1-25 / note the demodulation parameter (output) of the R synchronous demodulator (16) is updated or changed by the turning on of switch (24)).
As to Claim 9,
Payne discloses the step of updating the operating parameters requires a prior approval of a user of the metal detector (Column 7, Lines 1-25 / note a user changes the switch (24)).
As to Claim 10,
Payne discloses A metal detector to detect a target in a soil, the metal detector comprising: a transmitter (10),(11) for transmitting a transmit magnetic field based on a transmit signal (Figure 1); a receiver (12),(14) for receiving a receive magnetic field due to the transmit magnetic field (Figure 1); a processor (all remaining elements in Figure 1) for producing a receive signal (output of (14)) based on the receive magnetic field (Figure 1); and for processing the receive signal to produce a movement signal (output of synchronous demodulators (16) and/or (17) and/or (28))which is sensitive to a movement of a sensor head of the metal detector relative to the Earth's magnetic field (Figure 1); and for updating operating parameters of the metal detector based on the movement signal (Column 3, Lines 9-69), (Column 4, Lines 1-17), (Column 5, Lines 46-50), (Column 6, Lines 9-12 and 40-68), (Column 7, Lines 1-25).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 4,128,803) in view of Plautz et al. (Plautz) (US 9,207,315).
As to Claim 8,
Payne discloses the step of updating the operating parameters is performed manually whereby a user uses a switch to change operating modes when the metal detector is stationary, causing a change in the operating parameters (Column 7, Lines 1-25 / note a user changes the switch (24)).
Payne does not disclose performing the above feature automatically, and thus does not disclose the step of updating the operating parameters is performed automatically without user's intervention.
Plautz discloses the step of updating the operating parameters is performed automatically without user's intervention (Column 1, Lines 60-65), (Column 4, Lines 46-59).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Payne to include the step of updating the operating parameters is performed automatically without user's intervention as taught by Plautz in order to advantageously eliminate the need for the user to act, increase the speed at which the system switches modes to .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 4,128,803) in view of Westersten (US 2008/0224704).
As to Claim 11,
Payne discloses the features of claim 1, but does not disclose A non-transitory computer readable medium including instructions to perform the steps of claim 1.
Westersten discloses that it is known to use a processor using stored instructions to implement detection of metallic objects (Paragraph [0216]), (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Payne to include A non-transitory computer readable medium including instructions to perform the steps of claim 1 given the above disclosure and teaching of Westersten in order to utilize a processing device configuration that allows for fast computation and updatable program code to allow errors to be easily corrected and functionality easily added, as well as a processing configuration that has low power requirements and can be made small, thus requiring less space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 5,537,041 to Candy which discloses a metal detector used in an area containing conductive soil, 2) US 2015/0035521 to Manneschi which discloses the use of a metal detector including a motion sensor to adjust the operating mode of the metal detector, and 3) US 4,678,992 to Hametta which discloses an electronic metal detector including a demodulator that produces DC pulses .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858